Citation Nr: 1427377	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to April 1970 and from February 1990 to April 1990.

This matter came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2010 for further development.  

By substantive appeal received in March 2009, the Veteran indicated that he wanted a hearing before the Board at the RO.  However, by form received in April 2009 the Veteran indicated that he no longer wanted a hearing.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran submitted VA Form 21-8940 that was received in August 2013.  Since TDIU in this case is inextricably intertwined with the service connection claim, the RO should consider the TDIU claim after development and reconsideration of the service connection claim being remanded below.

The issues of service connection for a right knee disability (to include as secondary to the Veteran's service-connected left knee disability) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected right ear hearing loss is productive of no worse than Level I hearing acuity.

2.  The Veteran's service-connected left ear hearing loss is productive of no worse than Level I hearing acuity.


CONCLUSION OF LAW

Entitlement to a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in May 2006.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private and VA treatment records, obtained the Veteran's Social Security Administrative (SSA) records, reviewed his electronic files (Virtual VA and VBMS) and afforded him VA examinations.  Pursuant to the January 2010 Board remand, the RO provided a March 2010 letter that advised the Veteran to submit pertinent treatment records and to send information/evidence as soon as possible.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

An August 2007 VA treatment report cites to a July 2007 treatment record from Audiology Consultants of Louisiana in which puretone test findings showed mild sensorineural hearing loss bilaterally.    

When the Veteran was afforded a VA examination in November 2007, he reported difficulty understanding conversation.  He used hearing aids.  On the authorized audiological evaluation in November 2007, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
40
45
LEFT
30
35
35
50

Puretone threshold average was 36 in the right ear and 38 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent bilaterally.   Accordingly, a Roman numeral designation of I is assigned for both ears.  38 C.F.R. § 4.85, Table VI.  

Pursuant to the January 2010 Board remand, the Veteran was afforded another examination in June 2010 where he complained of not hearing people the first time.  On the authorized audiological evaluation in June 2010, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
20
30
LEFT
25
30
25
40

The puretone threshold average was 24 (when rounded up) in the right ear and 30 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Accordingly, a Roman numeral designation of I is assigned for both ears.  38 C.F.R. § 4.85, Table VI.  

A March 2013 VA treatment report shows reports of decreased hearing which was worse in the right ear.  Otoscopic examination was essentially unremarkable bilaterally.  Sensorineural hearing loss was noted at 6000 Hz and above in the right ear.  It was noted that speech reception thresholds were consistent with puretone findings bilaterally.  Word recognitions scores were excellent bilaterally-96 percent for the right ear, and 100 percent for the left ear.

Overall, since service connection has been in effect for the Veteran's bilateral hearing loss, it has been productive of Level I hearing acuity bilaterally.  As noted above, this equates to a 0 percent disability evaluation. 

In the instant case, Table VIA is not for application because neither audiological evaluation showed that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 decibels or lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges several arguments advanced by the Veteran.  In his notice of disagreement received in March 2008, he asserted that he should be rated at a higher disability evaluation since he wears two hearing aids.  The Board also acknowledges the April 2009 statement from the Veteran's representative of the Veteran's assertion that the November 2007 evaluation did not consider the impact tinnitus has on his hearing loss.  However, the Board is unaware of awarding a higher rating based on the use of hearing aids and the effects of tinnitus on hearing loss.  Even so, the diagnostic codes takes into consideration puretone thresholds and speech discrimination scores that reflect the severity of hearing loss.  The representative also noted that the Veteran reported that the test was conducted with the use of hearing aids.  However, the November 2007 VA examination appears to have been conducted in compliance with 38 C.F.R. § 4.85 which provides "[e]xaminations will be conducted without the use of hearing aids."  38 C.F.R. § 4.85.  There is nothing to indicate otherwise. 

As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the audiological test results, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Staged ratings are not of application since the Veteran's bilateral hearing loss is adequately contemplated by the noncompensable rating during the entire time period in question.  Should the severity of the hearing loss increase in the future, the Veteran may always file a claim for an increased rating.  

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The Veteran's disability is manifested by hearing loss productive of Level I hearing acuity, use of a hearing aid and trouble hearing conversation.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

As for the remaining claim, the Board remanded the claim in January 2010 for additional development.  As a result, the Veteran was afforded a VA examination in July 2010.  The examiner opined that the right knee chronic strain and chondromalacia was "not caused by or a result of left knee service connected post debridement."  However, the examiner failed to state whether the strain and/or chondromalacia was aggravated by the service-connected left knee disability.  Since the opinion is inadequate, another opinion should be obtained.  

In light of the remand reason above, outstanding/updated private and VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a right knee disability.  After securing the necessary release, obtain these records and updated VA treatment records, if any.

2.  Thereafter, the claims file should be forwarded to the July 2010 VA examiner for review and an addendum opinion addressing the questions posed. 

If the July 2010 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current right knee disability is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current right knee disability is proximately due to or caused by the Veteran's service-connected left knee disability?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current right knee disability has been aggravated by the Veteran's service-connected left knee disability?

The examiner must provide reasons for the opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he/ she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the service connection claim for a right knee disability (to include as secondary to the Veteran's left knee disability) and determine whether a TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


